DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.Claims 1, 3-7, and 9 pending and claims 1 and 3-7 remain withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS reference to Fosdick et al (WO 2010/118218 A1), hereinafter Fosdick.

Fosdick teaches of a rebaudioside A concentrated solution (abstract,  paragraphs 03-04 where rebaudioside A having a higher solubility in water is taught). Fosdick para 3 teaches “increased solubility may be desirable in food products such as syrups and concentrates.”. Regarding the product limitation of crystalline rebaudioside A forming a clear solution with stability without visible crystallization or cloudiness at 25°C for up to 24 hours, Fosdick teaches highly soluble crystal form of rebaudioside A (Para 5, line 3), also “high solubility crystal form (Form 3)… which comprises 90% wt. or greater rebaudioside A” (Para 7).  Fosdick also teaches “rebaudioside A that has a high solubility in water and remains in solution for at least several days and is low in residual solvent” (Para 4) Regarding the specific solubility temperature and concentration, Fosdick  teaches “rebaudioside A that has a high solubility at 24C in water ranging from 30 gram of rebaudioside A/100 grams water or greater, for example, about 30 to about 45 grams rebaudioside A/100 grams water (Para 5). Thus, the teachings of Fosdick (Para 3-5 and 7) encompass or at least make obvious a product comprising a crystalline form of rebaudioside A with high solubility at 24°C, i.e., about room temperature as instantly claimed. Fosdick also teaches that the high solubility of the sweetener rebaudioside A as taught by Fosdick allows it to form syrups and concentrates  (Para 5).


Regarding the product by process limitations of claim 9, Applicant is reminded that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  
In the instant case, the product claims are drawn to a rebaudioside A concentrated solution with high solubility at 25°C (see preamble and claim 9 step F).  The claimed method steps appear to impart said solubility to the final product (see specification Example 5 and page 4 lines 15-18).  Thus, so long as the product of the prior art encompasses a rebaudioside A with the claimed solubility the product as claimed is considered to be encompass or at least obvious over the prior art.  It is additionally noted that the intermediate steps, including providing a 1:1 ratio of sweetener powder to water as recited in claim 9 step B, dissolving a stevia sweetener powder with water and heating by gradient method at 1C/min to 110-140°C and decreasing the temperature by gradient cooling to obtain a clear solution without visible crystallization or cloudiness do not appear to affect the final product as it is claiming the intermediate product properties and not the final product properties.  The properties of the claimed product encompass or alternatively make obvious the product as claimed. Regarding the intermediate product wherein 1:1 solution of rebaudioside A is formed in water and processed to form a cencentrate  which forms a “a clear solution with stability without visible crystallization or cloudiness at 25°C for up to 24 hours”, the teachings of Fosdick encompass the claimed concentration of rebaudioside A being high to form a concentrate as taught in para 3, 5 and 10) and solubility, the product of Fosdick in final form is soluble in amount of about 30-45 grams of rebaudioside A/100 grams water at 24°C where crystalline rebaudioside A remains in solution for at least several days (See para 4), therefore it follows that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the properties of the Fosdick’s crystalline rebaudioside A solution/concentrate as per (Para 3-5, 7, 10 and 13 as cited above)  encompass or alternatively make obvious the product as claimed. 
Further, Applicant’s amendment to claim wherein the final solution has stability “at 50% total solids content” is noted but since the starting mixture in step B) is a mixture of solvent consisting essentially of water at a ratio of 1:1 with crystalline rebaudioside powder, the steps C) through E of heating and increasing temperature before cooling in step F) does nothing to increase the solids content. Thus, the concentrated solution of reb A powder in water as taught by Fosdick still meets the claim as recited.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 9,456,626 B2 (‘626). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘626 and the instant claims recite a stevia derived sweetener with a solubility of 5%.
Although the instant claim is directed to a product by process limitations applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘626 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘626 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 14/698,794 (‘794) as amended December 2, 2019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘794 and the instant claims recite a stevia derived sweetener produced by a method comprising suspending a rebaudioside composition in water; increasing the temperature to 110-140C by gradient heating; holding the suspension at the elevated temperature; decreasing the temperature by gradient cooling; and spray drying to produce a product with a solubility encompassing about 5%.  
‘794 is silent to the ratio of water to stevia powder in the processing method, however the instant claim is directed to a product by process limitations and applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘794 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘794 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,485,249 (reference application ‘249). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘249 and the instant claims recite a stevia derived sweetener produced by a method comprising suspending a rebaudioside composition in water; increasing the temperature to 121C at a rate of 1C/minute; holding the suspension at the elevated temperature; decreasing the temperature by gradient cooling; and spray drying to produce a product with a solubility encompassing about 5%.  
‘249 is silent to the ratio of water to stevia powder in the processing method, however the instant claim is directed to a product by process limitations and applicant is reminded that  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘249 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘249 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Claims 9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending U.S. application 15/765,095 (‘095). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘095 and the instant claims recite a stevia derived sweetener with a solubility of greater than 1%, which encompasses higher ranges, such as greater than 5% or greater than 10%.
Although the instant claim is directed to a product by process limitations applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘095 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘095 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Response to Arguments
Applicant's arguments filed 2/25/2022 been fully considered but they are not persuasive. 

Applicant’s amendment to claim 9 changes a generic stevia sweetener to rebaudioside A concentrate solution and claimed amendments have been addressed above in view of Fosdick (IDS reference). Applicant argues that “The present invention strives to increase the stability of an intermediate product to make the subsequent drying process more efficient. The higher the concentration of the desired molecule in the intermediate product, the more efficient the yield of the drying process (see [0013] of the present application: "Spray drying very dilute solutions is not economically efficient as the output of the spray dried powder will be very low.").”
Applicant’s argument that the claimed product is a concentrate and is not related to a final highly soluble Stevia product in amorphous powder form. This argument is fully considered and the applied art to Fosdick teaches a rebaudioside A concentrate having solubility at 25 °C for at least 24 hours so that it can be used as a concentrate (See abstract and para 3-5 and 7 of Fosdick). Applicant’s amendment to claim wherein the final solution has stability “at 50% total solids content” is noted but since the starting mixture in step B) is a mixture of solvent consisting essentially of water at a ratio of 1:1 with crystalline rebaudioside powder, the steps C) through E of heating and increasing temperature before cooling in step F) does nothing to increase the solids content. Thus, the concentrated solution of reb A powder in water as taught by Fosdick still meets the claim as recited, absent any arguments to the contrary.

Regarding the method imparting a structure to the claimed product as seen in Table 3 of the instant specification which shows that products treated with different method steps result in different solubility characteristics.  This argument is not convincing in light of current rejections.  As argued by applicant and as stated by the Examiner it appears that the claimed product by process limitations impart improved solubility to the product.  Thus, wherein the product of the prior art teaches of an overlapping solubility, the product claimed is considered to encompass or at least make obvious the instant product.  As discussed herein, “…the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791